Order entered December 11, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00825-CR

                               FABIAN SANCHEZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F19-00097-U

                                           ORDER
        Before the Court is the State’s December 9, 2019 motion for extension of time to file its

brief. We GRANT the motion and ORDER the brief received that day filed as of the date of

this order.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE